TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00506-CR


David Degnan, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 622,754, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due February 11, 2004.  On counsel's
motion, the time for filing was extended to April 12, 2004.  No brief has been filed on appellant's
behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. Christopher P. Morgan, is ordered to file a brief in
appellant's behalf no later than May 14, 2004.  No further extension of time for filing this brief will
be granted.
It is ordered April 22, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish